Citation Nr: 1452113	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  11-23 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with scar (hereinafter "lumbar spine disability") prior to February 14, 2012 and 40 percent thereafter.
 
2.  Entitlement to a disability rating in excess of 20 percent for residuals of a right knee lateral menisectomy (hereinafter "right knee disability") prior to May 2, 2012.
 
3.  Entitlement to a disability rating in excess of 30 percent for status post total right knee arthroplasty with scar beginning July 1, 2013.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 

WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1969 to June 1973.
 
This matter arises before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In a September 2011 rating decision, VA granted entitlement to a separate 10 percent rating for right knee degenerative joint disease, status post menisectomy with painful limitation of motion.  In a June 2012 rating decision VA increased the rating for his lumbar spine disability to 40 percent, and granted a separate 20 percent rating for radiculopathy to the right leg, both effective February 14, 2012.  
 
In a September 2013 rating decision VA granted a temporary 100 percent rating from May 2, 2012 through June 30, 2013, with a 30 percent rating thereafter for status post right knee replacement surgery.  In that rating decision, VA also granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders effective October 21, 2011.  
 
The matters of entitlement to a 10 percent rating for a limitation of right knee motion, a 20 percent rating for right lower extremity radiculopathy, and a total disability evaluation based on individual unemployability due to service connected disorders are not before the Board and will not be discussed because the Veteran did not appeal the decisions granting those benefits.  The appeal is continued in regards to the disability evaluations assigned for his lumbar spine and right knee disabilities that are less than the highest rating available for each disability.  AB v. Brown, 6 Vet. App. 35 (1993).
 
In May 2013, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcripts are of record.  
 
The issues of entitlement to an increased disability rating for a lumbar spine disability beginning February 14, 2012, and entitlement to an increased rating for status post total right knee arthroplasty with scar beginning July 1, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
A review of the Veteran's Virtual VA and VBMS files reveal pertinent records as noted below.  
 
 
FINDINGS OF FACT
 
1.  Prior to February 14, 2012, the Veteran's lumbar spine disability was not productive of either forward thoracolumbar flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  
 
2.  Prior to May 2, 2012, residuals of a right knee lateral menisectomy were not productive of severe recurrent subluxation or lateral instability.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a disability rating in excess of 20 percent for lumbar spine disability prior to February 14, 2012 are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242 (2014).
 
2.  The criteria for a disability rating in excess of 20 percent for residuals of a right knee lateral menisectomy prior to May 2, 2012 were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5003-5257 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in a June 2012 supplemental statement of the case.
 
VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations in May 2010 and February 2012.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  He was provided the opportunity to present pertinent evidence and testimony at a May 2013 hearing.
 
Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


Increased Rating Claims
 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014). 
 
When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  
 
The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.
 
Lumbar Spine Disability Prior to February 14, 2012
 
The Veteran's lumbar spine disability is rated as 20 percent disabling prior to February 14, 2012 and 40 percent disabling thereafter, under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  He contends a higher rating is warranted.
 
Diagnostic Code 5242 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Disability ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the General Rating Formula, a 50 percent rating is assigned with unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  
 
At a May 2010 VA examination, the Veteran reported a history of stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He indicated his spine caused leg weakness.  (The Veteran is service connected and receives a separate compensable rating for right lower extremity radiculopathy.  The rating assigned right lower extremity radiculopathy is not in appellate status and hence, is not before the Board.)  The appellant denied erectile dysfunction, bowel problems, or bladder problems related to his spine disability.  He stated he experienced severe pain exacerbated by physical activity and alleviated by rest and medication.  Flare-ups consisted of an inability to bend or twist.  He denied any incapacitation related to his back disability.  
 
Upon examination, there was no evidence of radiating pain on movement, muscle spasm, guarding of movement, weakness, atrophy or ankylosis.  There was evidence of tenderness.  The straight leg raising test was negative bilaterally, spinal contour was preserved and muscle tone was normal.  A range of motion testing revealed forward flexion limited to 70 degrees with pain, extension limited to 10 degrees with pain, right and left lateral flexion limited to 20 degrees with pain, and right and left rotation were within normal limits.  There was no change in range of motion after repetitive testing.  The examiner noted no indication of intervertebral disc syndrome.
 
The examiner also evaluated the scars located on or near the Veteran's lumbar spine.  The first scar was a linear scar located over the lumbar spine with a measurement of 7.5 centimeters by .4 centimeters.  The second was a linear scar located over the right lower back area with a measurement of 8 centimeters by .2 centimeters.  Neither scar was painful and there was no skin breakdown.  Both scars were superficial with no underlying tissue damage.  There was no evidence of inflammation, edema, or keloid formation.  The knee scar was not disfiguring, however, the back scar was considered to be disfiguring.  With respect to both scars there was no associated limitation of motion or function.
 
VA treatment records indicate that during a November 2010 back examination, there was evidence of decreased range in motion with pain, and an antalgic gait.  The actual degree of any limitation of motion was not, however, provided.  In February 2011, a low back examination revealed no edema, erythema, or atrophy.  There was a healed lower back incision.  A straight leg test could not be completed because the Veteran started having back spasms.  
 
On February 14, 2012, the Veteran attended a VA scars examination.  The examiner indicated the Veteran's lumbar and left sacroiliac joint scars measured 19.5 centimeters and 7.5 centimeters, respectively.  The scars were not objectively painful or unstable and did not result in any functional limitation.
 
Private treatment records showed repeated medication refills for pain management.  There also were notations of general complaints of pain and muscle spasm but no range of motion testing results were included.
 
After reviewing the evidence of record, the Board finds that an evaluation in excess of 20 percent is not warranted prior to February 14, 2012, because range of motion testing did not demonstrate forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Rather, the evidence indicates a rating of 20 percent is warranted because flexion was never limited beyond 70 degrees and there was never evidence of ankylosis.  There is no medical evidence of any incapacitating episodes as a result of intervertebral disc syndrome.  (An incapacitating episode is a period of time when a physician has prescribed bed rest.  38 C.F.R. § 4.71a.)   As such, Diagnostic Code 5243 is not for application.  Id.  
 
Furthermore, the evidence of record does not suggest the Veteran experienced additional functional impairment due to fatigability, incoordination, pain on movement, and weakness.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).
 
The Board has considered whether a separate evaluation is warranted for the Veteran's scars under Diagnostic Code 7805.  Because the scars located on or near the Veteran's lumbar spine were not painful, unstable or larger than an area of 20 centimeters squared, a separate compensable evaluation for scars is not warranted.  38 C.F.R. § 4.118.
 
The Board notes a separate rating is not warranted under Diagnostic Code 5003 for degenerative arthritis established by X-ray findings because the Veteran's limitation of lumbar motion is already contemplated under the Diagnostic Code 5242.  See 38 C.F.R. § 4.71a.  
 
As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's lumbar spine disability prior to February 14, 2012, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.
 
Residuals of a right knee lateral meniscectomy prior to May 2, 2012
 
The Veteran's residuals of a right knee meniscectomy are rated as 20 percent disabling prior to May 2, 2012, under Diagnostic Code 5003-5257.  38 C.F.R. § 4.71a.  He contends a higher rating is warranted.
 
Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  Based on the evidence presented below the only applicable Diagnostic Codes to the Veteran's right knee disability during this rating period is Diagnostic Code 5257.  That is, the Veteran has not demonstrated ankylosis, or any compensable limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5256, 5261.  The Board notes that Diagnostic Codes 5258 and 5259 are not discussed because they do not provide ratings higher than 20 percent and 10 percent, respectively.  38 C.F.R. § 4.71a.
 
As previously noted, VA has granted entitlement to a separate 10 percent disability evaluation based on painful motion, effective March 17, 2006 to May 1, 2012.  The Veteran has not appealed the assignment of this rating.
 
Under Diagnostic Code 5257, a 30 percent rating, the highest rating available under this code, is assigned when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.
 
VA treatment records show that in June 2009, an examination of the Veteran's right knee showed no effusion, edema, or erythema.  The knee exhibited a full range of motion with grating.  Valgus varus, Lachman, and McMurray tests were negative.  In August 2009, an X-ray of his right knee revealed joint effusion with degenerative changes.  By September 2009, there was evidence of tenderness and full range of motion.  There was no redness, erythema, or ligamental laxity.  The anterior/posterior drawers test and Lachman's test were negative.  There was a positive McMurray's test and significant varicosities on the lower right leg.
 
At a May 2010 VA knee examination the appellant reported a history of right knee weakness, swelling, giving way, lack of endurance and pain.  He denied a history of stiffness, heat redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He stated flare-ups were precipitated by physical activity, five times a day for about 4 hours.  He alleged that flare-ups caused an inability to walk or stand for more than 20 minutes or sit for longer than 30 minutes.  

Physical examination revealed an abnormal gait and guarding of movement.  The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment and drainage.  There was no evidence of locking pain, genu recurvatum, crepitus or ankylosis.  Range of motion testing revealed flexion limited to 85 degrees with pain and extension to 0 degrees.  There was no change in the demonstrated range of motion after repetitive testing.  The examiner opined that joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use.  Stability tests were within normal limits.
 
The examiner evaluated a linear scar located over the Veteran's right knee with a measurement of 9 centimeters by .3 centimeters.  The scar was not painful and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  There was no evidence of inflammation, edema, or keloid formation.  The scar was disfiguring, but it did not cause any limitation of motion or function.
 
In February 2012, the Veteran attended another VA knee examination.  He reported flare-ups consisting of pain, stiffness, poor weight bearing and difficulty with job functions.  He also reported regular use of a cane.  A range of motion testing revealed right knee flexion limited to 85 degrees with pain and extension to 0 degrees without pain.  There was no additional limitation in range of motion after repetitive testing.  He had functional loss and/or functional impairment due to less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  There was evidence of tenderness or pain to palpation.  Muscle strength testing was normal.  The examiner indicated the Veteran was unable to perform any stability testing but there was no evidence of, or history of, recurrent patellar subluxation or dislocation.  There was no meniscal condition.  The examiner indicated there was evidence of scarring but it was not painful or unstable, and the total area was not greater than 39 squared centimeters.  
 
At a separate scar examination, the examiner indicated the scar on the Veteran's right knee was linear and measured an area of 9 centimeters.  The scar was not painful or unstable and did not result in any functional limitation.
 
As previously noted, the Veteran had a total right knee arthroplasty in May 2012.  Following that procedure VA granted a temporary total disability evaluation from May 2, 2012 to June 30, 2013.
 
After reviewing the evidence of record, the Board finds that an evaluation in excess of 20 percent is not warranted prior to May 2, 2012, because the evidence of record preponderates against finding any objective evidence of instability.  The Board notes there was no stability testing conducted at the most recent February 2012 VA examination.  Without any medical evidence of severe recurrent subluxation or lateral instability the Board is unable to grant a disability evaluation higher than 20 percent during this period.  38 C.F.R. § 4.71a.  While the Veteran is competent to state that his knee feels unstable the actual presence of subluxation and/or lateral instability and the degree to which that may exist requires the opinion of a trained medical professional.
 
The Board considered whether a separate evaluation is warranted for the Veteran's scars under Diagnostic Code 7805.  Because the scar on the Veteran's right knee was not painful, unstable or larger than an area of 39 squared centimeters, a separate compensable evaluation for scars is not warranted.  38 C.F.R. § 4.118.
 
The Board notes a separate rating is not warranted under Diagnostic Code 5003 for degenerative arthritis established by X-ray findings because the Veteran's limitation of motion is already contemplated under the Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  
 
As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's right knee disability prior to May 2, 2012, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.
 
Extraschedular Considerations
 
Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
Here, the schedular rating criteria contemplates the extent and severity of the Veteran's lumbar spine disability prior to February 14, 2012, and right knee disability prior to May 2, 2012, which are primarily productive of pain, functional limitations, and stability.
 
The Veteran does not contend, and the evidence does not demonstrate the schedular criteria are inadequate to describe the severity and symptoms of his disabilities.  Furthermore, there is no evidence of an exceptional or unusual disability picture, as the Veteran has not alleged a marked interference with employment or frequent periods of hospitalization in relation to the disabilities and such is not shown in the evidence of record.  As such, the Board finds the rating criteria adequately contemplate the severity of the Veteran's disabilities and referral for extraschedular consideration is not warranted.
 
 
ORDER
 
Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with prior to February 14, 2012 is denied.
 
Entitlement to a disability rating in excess of 20 percent for residuals of a right knee lateral meniscectomy with scar prior to May 2, 2012 is denied.
 
 
REMAND
 
At a May 2013 hearing, the Veteran indicated that his lumbar spine and right knee disabilities have worsened since his last VA examination in 2012.  The Board notes the Veteran has since had a total right knee arthroplasty with no subsequent VA examination.  As such, a remand is necessary to assess the current severity of the Veteran's lumbar spine disability and right knee disability status post-knee replacement surgery.
 
Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.  If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA orthopedic examination to assess the current severity of his lumbar spine disability and right knee disability status post-knee replacement surgery.  The examiner must be provided access to the Veteran's claims folder, Virtual VA file and VBMS file.  The nature and extent of any limitation of motion and any instability must be specifically reported.  The examiner must specify in the report that all relevant records have been reviewed.  A complete rationale for any opinions expressed should be provided.
 
3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


